       Case 2:20-cv-00101-JCB Document 2 Filed 02/18/20 Page 1 of 20




DAVID J. HOLDSWORTH (4052)
Attorney for Plaintiff
9125 South Monroe Plaza Way, Suite C
Sandy, UT 84070
Telephone (801) 352-7701
Facsimile (801) 567-9960
david_holdsworth@hotmail.com


  IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                 CENTRAL DIVISION
 TED D. VALLEJOS,                           :              COMPLAINT
                                            :      (JURY TRIAL DEMANDED)
               Plaintiff,                   :
                                            :
        v.                                  :
                                            :
 ORBITAL ATK, INC.,                         : Civil No. 2:20-cv-00101-PMW
                                            :
               Defendant.                   : Hon. Paul M. Warner

              COMES NOW, Ted D. Vallejos, Plaintiff herein, complains of Defendant

Orbital ATK, Inc., demands trial by jury, and as for causes of action, alleges as follows:



                                       PARTIES

              1.     Plaintiff Ted D. Vallejos (hereinafter “Plaintiff”) is a citizen of the

United States and a resident of the State of Utah.

              2.     The entity named as Defendant herein is Orbital ATK, Inc. At all

times relevant hereto, Orbital ATK, Inc. (hereinafter “Defendant”), employed 15 or
       Case 2:20-cv-00101-JCB Document 2 Filed 02/18/20 Page 2 of 20




more employees and was an “employer” within the meaning of Title VII of the Civil

Rights Act of 1964 and the Americans with Disabilities Act.

                           JURISDICTION AND VENUE

              3.     Plaintiff brings this appeal and files his Statement against the

Defendant alleging violations of Title VII if the Civil Rights Act and the ADA, as

amended, which provide that it is unlawful to discriminate against an employee in his

employment on the basis of his gender, national origin, race, and disability and to

retaliate against an employee for engaging in protected activity. The Court has subject

matter jurisdiction pursuant to federal question.

              4.     On May 2, 2017, Plaintiff filed a Charge of Discrimination in

which he alleged that Defendant discriminated against him based on his gender,

national origin, race, and disability. Plaintiff also alleged that Defendant subjected him

to unlawful retaliation.

              5.     Plaintiff filed his Charge of Discrimination within 180 days from

the last date of the alleged harm. Thus, all jurisdictional requirements have been met

as required by the Title VII and the ADA, as amended.

              6.     The Court may consider for its determination all events that

occurred between November 3, 2016, the 180-day jurisdictional mark, and the date of

filing. The Court may treat all other events occurring prior to November 3, 2016, as


                                            2
       Case 2:20-cv-00101-JCB Document 2 Filed 02/18/20 Page 3 of 20




being untimely for purposes of relief, but may give weight to evidence of such events

for evidentiary purposes.

                                STATEMENT OF FACTS

               7.     Plaintiff incorporates by this reference all allegations listed in

paragraphs 1 through ___ above as if alleged in full herein.

               8.     Plaintiff is male, Hispanic, with ancestors from Spain.

               9.     Plaintiff alleges he has a back impairment which substantially

limits several of his major life activities.

               10.    Plaintiff was hired by Defendant in June of 2014 to work as a

Maintenance Mechanic. Plaintiff’s essential job duties include working on machines

and occasionally lifting up to 50 pounds.

               11.    On March 30, 2016, Plaintiff requested FMLA leave trough

Sedgwick (“Sedgwick”), Defendant’s third party leave provider, which was granted

between March 24, 2016, and June 13, 2016.

               12.    In April of 2016, Plaintiff underwent surgery due to his back

impairment and was off work for five to six weeks. He applied for and covered his

absences under the Family Medical Leave Act (“FMLA”) and short-term disability.

Plaintiff alleges that he returned to work under medical restrictions. When Plaintiff

returned to work on June 14, 2016, Plaintiff was medically restricted in bending,


                                               3
       Case 2:20-cv-00101-JCB Document 2 Filed 02/18/20 Page 4 of 20




twisting, and lifting more than 20 pounds for two months. Plaintiff alleges his back

impairment substantially limits him in his major life activities of lifting and carrying,

bending, twisting, sleeping and working.

              13.       While Plaintiff was on leave, his supervisor, Ron Secrist

(hereinafter “Secrist), promoted Plaintiff to Senior Maintenance Technician, which

included a pay raise.

              14.       Plaintiff alleges that, when he returned to work after the back

surgery, Defendant assigned him to work on preventative maintenance. Even though

Defendant never specifically asked him to violate his medical restrictions, Plaintiff felt

pressure from Defendant to lift objects weighing more than ten pounds because

everyone was too busy to help and he had no other alternative than to do it himself.

              15.       Plaintiff alleges that, occasionally, he informed Defendant that

performing certain tasks would violate his medical restrictions. Plaintiff alleges that he

feared termination if he did not voluntarily violate his lifting restrictions and so he kept

doing his job as best he could.

              16.       Plaintiff alleges that he eventually asked for the accommodation

of having Defendant comply with his medical restrictions. In August of 2016,

Defendant notified Plaintiff that his restrictions were about to expire and asked him to




                                               4
       Case 2:20-cv-00101-JCB Document 2 Filed 02/18/20 Page 5 of 20




provide updated restrictions or a release to regular duty. On August 24, 2016, Plaintiff

provided Defendant with updated restrictions of no lifting more than 40 pounds.

              17.    Plaintiff alleges that he is also diabetic and, due to such

impairment, requested to be assigned to the day shift to better regulate his diabetes and

because of a need to help his wife, who has multiple sclerosis, diabetes, as well as

experiencing panic attacks at night.

              18.    Plaintiff also alleges that, because of his own diabetes he cannot

work night shifts because he fell asleep one time on the way home from work.

Plaintiff also explained to Secrist that he had to be home at night to be able to drive his

wife to the emergency room in case of a “panic attack or stroke”. He alleges that he

provided Defendant with a doctor’s note showing the need to be assigned to day shift

to the Operations Manager, Secrist, who was also Plaintiff’s immediate supervisor.

              19.    On October 28, 2016, Plaintiff provided a note from a physician’s

assistant stating only “Patient is currently under my medical care and is unable to work

night shifts due to his own medical condition and his wife’s medical condition”.

              20.    Then, in November 2016, after experiencing complications related

to the first back surgery, Plaintiff underwent a second back surgery. Plaintiff was then

off work for approximately ten weeks, which was again covered by FMLA and short-

term disability.


                                             5
       Case 2:20-cv-00101-JCB Document 2 Filed 02/18/20 Page 6 of 20




              21.     Upon completion of both operations, Plaintiff was medically

restricted from lifting more than ten pounds, bending, twisting, or stooping. Plaintiff

alleges that he is medically restricted, but is still able to work.

              22.     On January 2, 2017, Plaintiff returned to work with medical

restrictions of no bending, twisting, and no lifting more than ten pounds for one month.

              23.     Plaintiff alleges Defendant granted his request to work day shifts

for approximately three months. Plaintiff alleges that, in approximately January of

2017, Defendant recanted its prior accommodation and placed Plaintiff on shift

rotations, yet, at the same time, allowed other employees to choose their shifts.

              24.     Plaintiff alleges that another employee, Dan Palmer (“Palmer”)

(male, Caucasian), had a spouse who was alcoholic and that Defendant accommodated

Palmer by moving Palmer to day shift so that Palmer could take care of his wife.

              25.     On January 5, 2017, Plaintiff provided a doctor’s note stating

“[Plaintiff] is unable to work night shifts because he is needed to care for his wife in

the evenings. She has multiple sclerosis which is a debilitating neurological

conditions. She also suffers from hypertension and panic attacks. [Plaintiff] also has

diabetes and an alternative schedule could worsen his blood sugars”.

              26.     Plaintiff alleges that, when his shift was changed to rotations, he

complained to the Senior Manager of Engineering, Chris Desborough (“Desborough”),


                                              6
       Case 2:20-cv-00101-JCB Document 2 Filed 02/18/20 Page 7 of 20




and to Senior Human Resource Generalist, Ranae Hadley-Dickey (“Hadley-Dickey”),

that he felt the change in his shifts was discrimination based on his race, national

origin, and disability. Plaintiff alleges Defendant did not reinstate the previous

accommodation of allowing him to work day shifts.

              27.    On January 30, 2017, Plaintiff and a coworker agreed to trade

shifts. Even though they possessed different skill sets, Secrist approved the change,

which allowed Plaintiff to remain on day shift. Plaintiff alleges this was a temporary

fix, not a permanent one.

              28.    On February 15, 2017, Plaintiff provided an updated medical

restrictions to Defendant which limited Plaintiff to no bending, twisting, and no lifting

more than 20 pounds.

              29.    Plaintiff alleges that, on or about April 1, 2017, Plaintiff alleges

that he advised a female coworker to “be in an alcohol free relationship” and asked her

and other women coworkers if they would be interested in going with a group of

Plaintiff’s friends to Las Vegas. A few days later, this female coworker then accused

Plaintiff of sexual harassment. Defendant then suspended Plaintiff with pay.

              30.    Plaintiff alleges that, while he was on suspension, management

informed him that he was restricted from returning to work and that his suspension was

then changed to leave without pay.


                                             7
       Case 2:20-cv-00101-JCB Document 2 Filed 02/18/20 Page 8 of 20




              31.     On April 6, 2017, Plaintiff’s union notified him that “it didn’t

look good” for him and that the Defendant was likely going to terminate his

employment for “sexual harassment”. Upon receiving that report, Plaintiff, in order to

prevent a sexual harassment complaint from being placed in his personnel file, which

might damage his career and employability, chose to resign. Plaintiff alleges that

Defendant’s actions of placing him in such a situation constituted a constructive

discharge.

                                 CAUSES OF ACTION

                         FIRST CAUSE OF ACTION
                          DEFENDANT FAILED TO
                    ACCOMMODATE PLAINTIFF’S DISABILITY

              32.     Plaintiff incorporates by this reference all allegations listed in

paragraphs 1 through 31 above as if alleged in full herein.

              33.     In order to establish a claim of failure to accommodate, Plaintiff

must allege facts which establish, or tend to establish, that: (1) he has a physical or

mental impairment that substantially limits one or more of the major life activities; (2)

he was qualified in that he was able to perform the essential functions of the job he

held or desired, with or without reasonable accommodation; (3) he requested a

reasonable accommodation or Defendant knew or should have known of his need for




                                              8
       Case 2:20-cv-00101-JCB Document 2 Filed 02/18/20 Page 9 of 20




an accommodation; and (4) Defendant refused, declined or failed to provide a

reasonable accommodation. Sanchez v. Vilsack, 695 F.3d 1174, 1177 (10th Cir. 2012).

              34.     In order to establish the first element of a prima facie case,

Plaintiff alleges that he has impairments which are substantially limiting to one or more

major life activities. Plaintiff alleges that he has a back impairment that limits his

ability to sit, stand, lift and carry heavy items, bend, twist, stoop, and crouch. Plaintiff

also alleges that he has diabetes, which limits his ability to work on shifts other than

day shifts.

              35.     Under the Americans with Disabilities Act Amendments Act

(“ADAAA”), disability is defined as “(A) a physical or mental impairment that

substantially limits one or more major life activities of such individual; (B) a record of

such an impairment; or (C) being regarded as having such an impairment”. 42 U.S.C.

§ 12102 (2). Whether an individual has a disability is not necessarily based on the

name or diagnosis of the impairment the person has, but rather on the effect of that

impairment on the life of the individual. 29 C.F.R. § 1630.2 (j). The term

“substantially limited” means, among other things, “[u]nable to perform a major life

activity that the average person in the general population can perform,” or

“[s]ignificantly restricted as to the condition, manner or duration under which an

individual can perform a major life activity as compared to the condition, manner, or


                                              9
        Case 2:20-cv-00101-JCB Document 2 Filed 02/18/20 Page 10 of 20




duration under which the average person in the general population can perform that

same major life activity”. 29 C.F.R. § 1630.20 (j).

              36.     Plaintiff is a person with a disability in that his conditions are

substantially limiting to several major life activities.

              37.     Plaintiff’s allegations satisfy the first element of his prima facie

case.

              38.     In order to establish the second element of a prima facie case,

Plaintiff alleges that he was qualified to perform the essential functions of the position

he held or desired, with or without a reasonable accommodation. Plaintiff identifies

the essential functions of his position as fixing machines and occasionally lifting up to

50 pounds. He alleges that with the accommodation of lifting restrictions and being

assigned to only the day shift he was qualified for the position he held or desired.

              39.     Plaintiff’s allegations satisfy the second element of his prima facie

case.

              40.     In order to establish the third element of a prima facie case,

Plaintiff alleges that he requested various reasonable accommodations. Under the

ADAAA, an employee “has the initial duty to inform the employer of a disability

before ADA liability may be triggered for failure to provide accommodations”. Smith

v. Midland Brake, Inc., 180 F.3d 1154, 1172 n.9 (10th Cir. 1999). Plaintiff alleges that


                                             10
        Case 2:20-cv-00101-JCB Document 2 Filed 02/18/20 Page 11 of 20




he requested that he be limited to no bending, twisting, stooping, and a ten-pound

lifting restriction (which gradually increased), as well as being assigned to exclusively

the day shift.

                 41.    Plaintiff’s allegations satisfy the third element of his prima facie

case.

                 42.    Finally, in order to establish the fourth element of a prima facie

case, Plaintiff alleges that Defendant refused, declined or failed to afford him

reasonable accommodations. Plaintiff alleges Defendant violated his lifting

restrictions by causing him to feel pressured to violate his lifting restrictions. Plaintiff

alleges that, by assigning Plaintiff to shift rotation, Defendant failed to accommodate

Plaintiff.

                 43.    Plaintiff’s allegations satisfy the fourth element of his prima facie

case.

                 44.    Plaintiff’s allegations state a prima facie case of failure to

accommodate.

                            SECOND CAUSE OF ACTION
                       DEFENDANT DISCRIMINATED AGAINST
                       PLAINTIFF BECAUSE OF HIS DISABILITY

                 45.    Plaintiff incorporates by this reference all allegations listed in

paragraphs 1 through 44 above as if alleged in full herein.


                                               11
      Case 2:20-cv-00101-JCB Document 2 Filed 02/18/20 Page 12 of 20




              46.     In order to establish a claim of discrimination based on disability,

Plaintiff must allege facts which establish, or tend to establish, that: (1) he is disabled

in that he has an impairment which is substantially limiting in a major life activity; (2)

he was otherwise qualified in that he could perform the essential duties of the position

he held or desired, with or without reasonable accommodation; (3) Defendant

subjected him to an adverse action and; (4) the circumstances surrounding the adverse

action give rise to an inference of discrimination. Carter v. Pathfinder Energy Servs.,

Inc., 662 F.3d 1134, 1142 (10th Cir. 2011); accord Zwygart v. Bd. of Cnty Comm’rs,

483 F.3d 1086, 1090 (10th Cir. 2007).

              47.     As set forth above, Plaintiff is a person with a disability.

              48.     As set forth above, Plaintiff was qualified to perform the essential

duties of the position he held or desired, with or without an accommodation.

              49.     In order to establish the third element of a prima facie case,

Plaintiff alleges that Defendant subjected him to an adverse employment action or a

constructive discharge. “A constructive discharge occurs when an employer, through

unlawful acts, makes working conditions so intolerable that a reasonable person in the

employee’s position would feel forced to resign”. See Exum v. U.S. Olympic Comm.,

389 F.3d 1130, 1135 (10th Cir. 2004).




                                             12
        Case 2:20-cv-00101-JCB Document 2 Filed 02/18/20 Page 13 of 20




              50.    Plaintiff alleges Defendant subjected him to an adverse

employment action. An adverse employment action includes “significant change in

employment status, such as hiring, firing, failing to promote, reassignment with

significantly different responsibilities, or a decision causing a significant change in

benefits”. Piercy v. Maketa, 480 F.3d 1192, 1203 (10th Cir. 2007) (internal quotation

omitted). Plaintiff alleges Defendant took adverse action against him on December 27,

2016, when, after working day shift consistently for several years, Defendant notified

Plaintiff that, on January 30, 2017, it would place him on the rotating shift schedule.

Defendant also took adverse action against him on or about April 1, 2017, when

Defendant suspended Plaintiff and then suspended him without pay.

              51.    Plaintiff also alleges that he was constructively discharged

because there is evidence to show that he did not have a “free choice” in his continued

employment. Plaintiff alleges that he was forced to resign to prevent a claim of sexual

harassment from being placed in his personnel file.

              52.    Plaintiff’s allegations satisfy the third element of his prima facie

case.

              53.    To establish the fourth element of a prima facie case, Plaintiff

alleges that the circumstances surrounding the adverse action give rise to an inference

of discrimination. Potential circumstances that support an inference of discrimination


                                            13
        Case 2:20-cv-00101-JCB Document 2 Filed 02/18/20 Page 14 of 20




include, but are not limited to: (1) disparate treatment which but for the employee’s

protected trait would be different, International Union v. Johnson Controls, Inc., 499

U.S. 187, 200 (1991); or (2) evidence that the protected trait actually motivated the

employer’s decision. Phillips v. Martin Marietta Corp,. 400 U.S. 542, 544 (1971).

              54.     Plaintiff alleges Defendant granted similarly situated employees

the opportunity t9o work only on the day shift, but did not provide Plaintiff with the

same accommodation, requiring Plaintiff to have to come up with a temporary fix on

his own.

              55.     Plaintiff alleges that the change to rotational shifts and his unpaid

suspension were connected to his disability.

              56.     Plaintiff’s allegations satisfy the fourth element of his prima facie

case.

              57.     Plaintiff’s allegations state a prima facie claim of discrimination

on the basis of disability.

                       THIRD CAUSE OF ACTION
               DEFENDANT RETALIATED AGAINST PLAINTIFF

              58.     Plaintiff incorporates by this reference all allegations listed in

paragraphs 1 through 57 above as if alleged in full herein.

              59.     In order to establish a claim of retaliation, Plaintiff must allege

facts which establish, or tend to establish, that: (1) he engaged in protected opposition

                                             14
      Case 2:20-cv-00101-JCB Document 2 Filed 02/18/20 Page 15 of 20




to discrimination; (2) contemporaneous with or subsequent to the protected activity,

Defendant subjected him to an adverse employment action; and (3) there is a causal

connection between the protected activity and the adverse employment action. See

Argo v. Blue Cross and Blue Shield of Kan., Inc., 452 F.3d 1193, 1202 (10th Cir. 2006)

(citing Burlington N. & Santa Fe Ry. Co. v. White, 126 S.Ct. 2405, 2414-15 (2006)).

              60.    Plaintiff may establish the first element in several ways. Plaintiff

alleges that he opposed a discriminatory practice. The Tenth Circuit has held that,

although no magic words are required, to qualify as protected opposition the employee

must convey to the employer his or her concern that the employer has engaged in a

practice made unlawful by [antidiscrimination statutes]”. Hinds v. Sprint/United

Mgmt. Co., 523 F.3d 1187, 1203 (10th Cir. 2008). Plaintiff may also establish the first

element by alleging that he requested a reasonable accommodation. See Wehrley v.

American. Fam. Mut Ins. Co.,513 F.App’x 733, 740 (10th Cir. 2013) (citing Jones v.

U.P.S., Inc., 502 F.34 1176, 1194 (10th Cir. 2007)).

              61.    Plaintiff alleges that, in April 2016 and again in November 2016,

he requested to be accommodated by having Defendant honor his bending, twisting,

stooping, and lifting restrictions. Plaintiff alleges that, on January 5, 2017, he

requested to be assigned strictly to day shift as a reasonable accommodation for his




                                            15
        Case 2:20-cv-00101-JCB Document 2 Filed 02/18/20 Page 16 of 20




diabetes disability. Plaintiff also alleges that in January of 2017, he complained of

discrimination to Desborough and Hadley-Dickey.

              62.    Plaintiff’s allegations satisfy the first element of his prima facie

case.

              63.    In order to establish the second element of a prima facie case,

Plaintiff alleges that, after he engaged in protected activity, Defendant subjected him to

adverse employment actions. The Supreme Court has set forth the standard to be used

in determining what constitutes an adverse employment action. Specifically, the action

must be materially adverse to a reasonable employee or applicant. The Supreme Court

explained that “materially adverse” means that the harm must be significant. It also

explained that the determination must be made objectively, and thus must be measured

against how a “reasonable person” would feel or act, an employee must show that the

action “well might have dissuaded a reasonable worker from making or supporting a

charge of discrimination”. However, the Supreme Court emphasized that whether any

given act constituted retaliation may depend upon the particular circumstances.

Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006).

              64.    Plaintiff alleges that Defendant took adverse action against him on

or about December 27, 2016, when it assigned him to the rotating shift, and on April 1,

2017, when it suspended Plaintiff, which it later converted to a punitive (without pay)


                                            16
        Case 2:20-cv-00101-JCB Document 2 Filed 02/18/20 Page 17 of 20




sanction and then constructively discharged him. Plaintiff’s transfer to a different shift

was an adverse action. Plaintiff’s unpaid suspension was also materially adverse,

especially when Plaintiff was never reimbursed for these hours. Plaintiff’s constructive

discharge was also an adverse action.

               65.   Plaintiff’s allegations satisfy the second element of his prima facie

case.

               66.   In order to establish the third element of a prima facie case,

Plaintiff alleges a causal connection between the protected activity and the adverse

action. A “causal connection may be demonstrated by evidence of circumstances that

justify an inference of retaliatory motive, such as protected conduct closely followed by

an adverse action”. O’Neal v. Ferguson Constr. Co., 237 F.3d 1248, 1258 (10th Cir.

2001) (quoting Burrus v. United Tel. Co. of Kansas Inc., 683 F.2d 339, 343 (10th Cir.

1982)). In the instant case, about three months separated Plaintiff’s most recent

request for an accommodation and his unpaid suspension. This supports the inference

that Defendant suspended Plaintiff because of his requests for accommodation.

               67.   Plaintiff’s allegations satisfy the third element of his prima facie

case.

               68.   Plaintiff’s allegations state a prima facie claim of unlawful

retaliation.


                                            17
      Case 2:20-cv-00101-JCB Document 2 Filed 02/18/20 Page 18 of 20




                                    IV. DAMAGES

              69.    Mr. Vallejos alleges Defendant’s actions and inactions have

caused him various losses, injuries and other damages, including lost wages, lost

benefits, damages to his employability and emotional distress.

                              V. RELIEF REQUESTED

              Accordingly, based on the above allegations, claims and damages,

Plaintiff requests the following relief, specifically an Order and Judgment:

              1.     Declaring that Defendant discriminated against Mr. Vallejos on

                     the basis of his disability and retaliated against him, in violation of

                     the UADA;

              2.     Awarding Mr. Vallejos “make whole” relief, including awarding

                     Mr. Vallejos lost wages and benefits from the time Defendant

                     terminated Mr. Vallejos until it reinstates him;

              3.     In lieu of reinstatement, awarding Mr. Vallejos the lost wage and

                     lost benefit differential from the time Defendant terminated Mr.

                     Vallejos until Mr. Vallejos secures comparable employment, or

                     for a period of five years, whichever occurs first;

              4.     Awarding Mr. Vallejos his reasonable attorney’s fees and costs;




                                            18
Case 2:20-cv-00101-JCB Document 2 Filed 02/18/20 Page 19 of 20




      5.    Awarding Mr. Vallejos such other relief as may be just and

            equitable.

      DATED this 18th day of February, 2020.



                                 /s/ David J. Holdsworth
                                David J. Holdsworth
                                Attorney for Plaintiff




                                 19
      Case 2:20-cv-00101-JCB Document 2 Filed 02/18/20 Page 20 of 20




                                       VERIFICATION

              Ted Vallejos, being first duly sworn, upon his oath, deposes and says that

he is the Plaintiff in the above-entitled action, that he has read the foregoing

COMPLAINT and understands the contents thereof, and the allegations made therein

are true of his own knowledge, except as to those matters alleged on information and

belief which he believes to be true.




                                           ________________________________
                                           Ted Vallejos


              SUBSCRIBED AND SWORN to before me, a Notary Public, this ____

day of February, 2020.



                                           ___________________________________
                                           NOTARY PUBLIC

MY COMMISSION EXPIRES:                     RESIDING AT: _____________________

                                           ___________________________________
